Citation Nr: 1456728	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011 the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  The Veteran accepted the videoconference hearing in lieu of an in-person hearing at the VA RO.  A transcript of that hearing is of record.  The VLJ who held the November 2011 hearing has since retired from the Board.  The Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran responded in October 2014 that he did not wish to appear at an additional hearing.  Thus, the Board will proceed with appellate review.  The undersigned has reviewed the transcript.

The issue currently on appeal was previously before the Board in November 2013 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has a left knee disability that is etiologically related to his active duty service.




CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).    

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his left knee disability was the result of his active duty service.

However, a review of the service treatment records shows that the Veteran reported a knee injury that had been ongoing since the age of 12.  The entrance examination itself did not note a diagnosis of a left knee disability.

In November 2013 the Board remanded the issue to determine whether there was clear and unmistakable evidence that the Veteran had a left knee disability that pre-existed his active duty service.

In a March 2014 VA opinion a VA examiner noted that "a left knee condition clearly and unmistakable existed prior to service."  The examiner noted that multiple documents in his service treatment records indicate a pre-service left knee injury and the Veteran himself acknowledged a pre-service left knee injury.

As there is clear and unmistakable evidence that the Veteran had a left knee disability that pre-existed service, the Board must apply the presumption of aggravation.

As noted above, the presumption of aggravation states that any increase in the disability will be attributed to active duty service unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.

In this regard, the March 2014 VA examiner noted that "it cannot be stated without resorting to speculation whether it was permanently aggravated beyond natural progression by his active duty service."  The examiner notes that "clinical information in his STRs is sketchy, post-service medical documentation is limited, and the passage of over 40 years makes it impossible to answer these questions with reasonable medical certainty."

In August 2014 a VA examiner provided an additional opinion.  The examiner was asked to address whether a left knee disability clearly and unmistakably pre-existed active duty service, if so, whether there was clear and unmistakable evidence that the left knee disability did not permanently worsen in severity during service beyond the natural progress of the disease, and if not, whether it is at least as likely as not that any current left knee disability had its onset or was otherwise related to the Veteran's active service.

The examiner opined that "it is less likely as not that any current left knee disability had its onset or is otherwise related to the Veteran's active service."  The examiner noted that the in-service left knee injuries were "limited" and appeared "to be non-major injuries."

The August 2014 VA opinion does not provide highly probative evidence against the claim as it does not address the issue of aggravation of a pre-existing condition as requested.  The Board understands the problems associated with making such a medical opinion (in this regard, the undersigned must note that the initial remand was signed by a Veteran's Law Judge who has since retired from the Board). 

Giving the Veteran the benefit of the doubt, the Board finds that there is not clear and unmistakable evidence that the pre-existing left knee disability was not aggravated by active duty service.

Accordingly, service connection for a left knee disability is warranted.

ORDER

Service connection for a left knee disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


